ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                       )
                                                  )
Barton Malow Enterprises Inc., as                 ) ASBCA No. 62187
 successor-in-interest to its wholly owned        )
 subsidiaries, including L.C. Gaskins             )
 Construction Co. Inc. and Barton Malow           )
 Builders LLC                                     )
                                                  )
Under Contract No. N69450-09-C-5068               )

APPEARANCES FOR THE APPELLANT:                       Dirk D. Haire, Esq.
                                                     Joseph L. Cohen, Esq.
                                                      Fox Rothschild LLP
                                                      Washington, DC

APPEARANCES FOR THE GOVERNMENT:                      Craig D. Jensen, Esq.
                                                      Navy Chief Trial Attorney
                                                     Ellen M. Evans, Esq.
                                                      Trial Attorney

                OPINION BY ADMINISTRATIVE JUDGE THRASHER

       The parties have resolved their dispute and request that the Board enter judgment
in favor of appellant.

       It is the Board’s decision, pursuant to 41 U.S.C. §§ 7105(e), 7108(b), and the
parties’ stipulation and agreement, that the appeal is sustained. In the nature of a consent
judgment, the Board makes a monetary award to appellant in the amount of $950,000.
This amount is inclusive of Contract Disputes Act interest.

       Dated: October 28, 2021



                                                   JOHN J. THRASHER
                                                   Administrative Judge
                                                   Chairman
                                                   Armed Services Board
                                                   of Contract Appeals

(Signatures continued)
I concur                                         I concur




OWEN C. WILSON                                   J. REID PROUTY
Administrative Judge                             Administrative Judge
Vice Chairman                                    Vice Chairman
Armed Services Board                             Armed Services Board
of Contract Appeals                              of Contract Appeals



       I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 62187, Appeal of Barton
Malow Enterprises Inc., as successor-in-interest to its wholly owned subsidiaries,
including L.C. Gaskins Construction Co. Inc. and Barton Malow Builders LLC., rendered
in conformance with the Board’s Charter.

      Dated: October 28, 2021



                                              PAULLA K. GATES-LEWIS
                                              Recorder, Armed Services
                                              Board of Contract Appeals




                                          2